Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title is suggested to reflect the inventive concepts which differentiates from the prior art.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 8 and 11 objected to because of the following informalities:  Independent claim 1 recites “A fuel cell humidifier, comprising: the fuel cell humidifier for humidifying…”.  It is suggested that the first clause which is only reflective of the purpose of the fuel cell humidifier be rewritten as a proper preamble to the claim.  Claims 3, 8, and 11 recites “Wherein” with a capital W which should be in lowercase form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0282533) in view of Kim et al. (US 2017/0077531, hereinafter referred to as Kim ‘531).
Regarding claims 1 and 13, Kim discloses a fuel cell humidifier, comprising: the fuel cell humidifier for humidifying air supplied from outside with moisture in an off-gas discharged from a fuel cell stack and supplying the humidified air to the fuel cell stack (Abstract), 
a humidification module comprising a housing (membrane housing 210) and a plurality of hollow fiber membranes (220) arranged in the housing [0030]; 


    PNG
    media_image1.png
    465
    564
    media_image1.png
    Greyscale

but is silent towards a bypass tube for transferring the condensate water generated from the humidified air to an interior space of the housing through which the off-gas flows, 
wherein a first end of the bypass tube is positioned in the air discharge port, and wherein the bypass tube is in fluid communication with the interior space of the housing through a second end of the bypass tube.  
Kim ‘531 teaches the use of bypass flow path formed from the ports to the inlet or outlets in order to discharge collected condensate water to the outside [0025, 0063] including the use of bypass tubes in order to inject air into the internal space of the humidifier [0033]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include 
Regarding claim 2, Kim discloses the fuel cell humidifier of claim 1, further comprising a second cap (first cap 240) having an air inlet port for receiving the air supplied from the outside and coupled to a second termination end of the humidification module at an opposite side of the first termination end (Fig 3) [0031].  
Regarding claim 3, Kim discloses the fuel cell humidifier of claim 2, wherein an interior space of the first cap, which is defined by an inner surface of the first cap and the first termination end of the humidification module: and an interior space of the second cap, which is defined by an inner surface of the second cap and the second termination end of the humidification module, are in fluid communication with each other only through lumens of the hollow fiber membranes [0030].  
Regarding claim 4, Kim discloses the fuel cell humidifier of claim 1, wherein the housing has an off-gas inlet port (second inlet 251) for receiving the off-gas from the fuel cell stack and an off-gas outlet port (first outlet 242) for discharging the off-gas [0037].  
Regarding claim 5, Kim discloses the fuel cell humidifier of claim 4, wherein the housing comprises: a first housing comprising the hollow fiber membranes (210); and a second housing surrounding the first housing and comprising the off-gas inlet port and the off-gas outlet port (240, 250), and wherein the first housing has a first group of openings corresponding to the off-gas inlet port and a second group of openings corresponding to the off-gas outlet port (211, 212) [0038, 0040].  

Regarding claim 7, Kim does not explicitly teach the condensate water is generated in an interior space of the first cap or flows into the interior space of the first cap from the hollow fiber membranes and then is transferred to the interior space of the housing through the bypass tube.  However, a skilled artisan would recognize condensate water would be generated in any portion of the humidifiers internal surface exposed to the humidified air and the presence of gravity would cause the water to flow downward and be collected in the housing as recognized by Kim ‘531 [0019]. 
Regarding claim 9, Kim discloses the fuel cell humidifier of claim 1, wherein the first cap has a rib (plural projections 235) configured to prevent the condensate water from being transferred to the fuel cell stack through the air discharge port [0034, 0035] but does not explicitly teach the rib being disposed in the air discharge port, and wherein the first end of the bypass tube is positioned adjacent to the rib. However Kim recognizes that an appropriate number of projections may be formed on the inner surface of the caps for facilitating the generation of turbulent flow [0036] and a skilled artisan would recognize that condensation would occur on any surface where the air is being discharged.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include the projections as required, including the discharge port because Kim recognize such projections help prevent unreacted gas being concentrated and not being uniformly supplied [0035, 0036].

Regarding claim 11, Kim does not explicitly teach wherein the first end of the bypass tube is positioned adjacent to the termination portion of the screw thread, in order to transfer the condensate water, which flows into the air discharge port to reach the termination portion of the screw thread through the spiral path, to the interior space of the housing. However, these limitations are interpreted as intended use limitations.  It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. MPEP 2111.
Regarding claim 12, Kim discloses the fuel cell humidifier of claim 1, wherein the bypass tube comprises: a first tube fixed to the first cap; and a second tube fixed to the humidification module (Figs 3 and 4) but does not explicitly teach the first and second tubes are detachably coupled. However, it would have been obvious to one of ordinary skill in the art when the invention was effectively filed to have the caps separable from the tubes since the courts have .
  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Kim ‘531 as applied to claim 1 and further in view of Kanazawa (JP 2008-226529, machine translation).
	The teachings of Kim and Kim ‘531 as discussed above are herein incorporated.
Regarding claim 8, Kim and Kim ‘531 do not explicitly teach the longitudinal direction of the air discharge port and a longitudinal direction of the hollow fiber membranes are not parallel to each other.  
Kanazawa teaches a fuel cell humidifier (Abstract) where the case is provided with an inclination so that the surface on which at least one of the openings is formed is lower so that unnecessary moisture in the case can be quickly discharged from the opening [0011, 0033].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a difference in inclination/longitudinal direction from the direction of the membrane to the discharge port of Kim and Kim ‘531 because Kanazawa recognizes that the orientation and inclination of the openings can provide for a more quicker discharge of excess water within the case.

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katagiri et al. (US 2005/0280166) discloses a fuel cell humidification module comprising a communication tube which removes condensed water to the outlet tube [0047-0049].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727